 


109 HR 4932 IH: Call Center Consumer Right to Know Act of 2006
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4932 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Strickland introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require businesses operating a call center to either initiate or receive telephone calls to disclose the location of such call center, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Call Center Consumer Right to Know Act of 2006.  
2.Call center requirements 
(a)In generalA United States corporation or its subsidiaries that utilizes a call center to initiate telephone calls to, or receive telephone calls from, individuals located in the United States, shall disclose the location, including the city and State or country, of the employee initiating or receiving each telephone call at the beginning of each telephone call so initiated or received. 
(b)Certification requirementA corporation or subsidiary described in subsection (a) shall annually certify to the Federal Trade Commission whether or not the corporation or subsidiary, and the employees of the corporation or subsidiary at its call centers, have complied with that subsection. 
(c)NoncomplianceA corporation or subsidiary that violates subsection (a) shall be subject to such civil penalties as the Federal Trade Commission prescribes under section 3. 
(d)Call center definedIn this section, the term call center means a location that provides customer-based service and sales assistance or technical assistance and expertise to individuals located in the United States via telephone, the Internet, or other telecommunications and information technology. 
3.Federal Trade Commission rulesNot later than 9 months after the date of enactment of this Act, the Federal Trade Commission shall prescribe rules to provide for effective monitoring and compliance with this Act. The Federal Trade Commission’s rulemaking shall include appropriate civil penalties for noncompliance with this Act. 
 
